Case: 22-1025   Document: 17     Page: 1   Filed: 03/03/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  EILEEN MANNING,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2022-1025
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-01446-KCD, Judge Kathryn C. Davis.
                  ______________________

                 Decided: March 3, 2022
                 ______________________

    EILEEN MANNING, Baltimore, MD, pro se.

     MARIANA TERESA ACEVEDO, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by BRIAN M. BOYNTON, ELIZABETH MARIE HOSFORD,
 PATRICIA M. MCCARTHY.
                 ______________________

     Before NEWMAN, DYK, and REYNA, Circuit Judges.
Case: 22-1025      Document: 17      Page: 2     Filed: 03/03/2022




 2                                                 MANNING   v. US



 PER CURIAM.
     Eileen Manning appeals a decision of the Court of Fed-
 eral Claims dismissing for lack of jurisdiction her com-
 plaint for spousal Social Security benefits or enforcement
 of an initial Merit Systems Protection Board (“Board” or
 “MSPB”) decision. We affirm.
                          BACKGROUND
     In December 1993, Manning retired from the Social Se-
 curity Administration (“SSA”) after 40 years of service.
 Manning receives a pension based on her earnings while
 employed by SSA under the Civil Service Retirement Sys-
 tem (“CSRS”).
     On July 6, 1998, Manning applied for surviving-spouse
 Social Security benefits. The SSA informed Manning that
 she was not eligible for Social Security benefits under a law
 known as the Government Pension Offset (“GPO”), 42
 U.S.C. § 402(k)(5), that reduces a surviving spouse’s Social
 Security entitlement by a percentage of the applicant’s gov-
 ernment pension.
     In December 2015, Manning filed a claim with the Of-
 fice of Personnel Management (“OPM”) for surviving
 spouse benefits. It appears to be agreed that “[e]mployees
 who became eligible for retirement before December 1,
 1982 are exempt from the GPO, even if they did not retire
 at that time.” MSPB Initial Decision, Dkt. 8, at 23 n.3.
 Manning argued to OPM that she was entitled to spousal
 benefits and exempt from the GPO reduction because she
 would have been eligible for early retirement under the
 Voluntary Early Retirement Act (“VERA”) in 1979, which
 provided at the time: “An employee who is separated from
 the service . . . voluntarily, during a period when the
 agency . . . is undergoing a major reduction in force . . . and
 who is serving in such geographic areas as may be desig-
 nated . . . after completing 25 years of service . . . is entitled
 to a reduced annuity.” Pub. L. No. 93-39, 87 Stat. 73
Case: 22-1025      Document: 17    Page: 3    Filed: 03/03/2022




 MANNING   v. US                                            3



 (applicable in 1979, codified as 5 U.S.C. § 8336(d)). In ini-
 tial and final decisions in January 2016 and February
 2017, OPM determined that Manning was ineligible for
 early retirement under VERA and thus not exempt from
 the GPO reduction. Manning appealed to the Board.
      On July 31, 2017, in an initial decision, a Board admin-
 istrative judge (“AJ”) held that Manning would have been
 eligible for early retirement under VERA, reversing OPM’s
 decision. On September 1, 2017, OPM petitioned for review
 by the full Board. OPM argued that Manning’s claim for
 Social Security benefits was not an appeal of an adminis-
 trative action reviewable by the MSPB and that the initial
 decision of the AJ should be vacated. OPM’s petition is still
 pending before the full Board because the MSPB has not
 had a quorum of Board members since the petition was
 filed.
     On October 19, 2020, with the petition for review at the
 MSPB still pending, Manning filed the claim at issue
 here—a suit in the Court of Federal Claims, where she
 sought an order enforcing the AJ decision, or an award in
 the amount of $160,000 for Social Security benefits owed,
 plus cost of living adjustments and interest. The court dis-
 missed Manning’s complaint, holding it lacked jurisdiction
 over both of Manning’s claims.
    Manning appeals.          We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                           DISCUSSION
     We review a dismissal for lack of subject matter juris-
 diction de novo. Moyer v. United States, 190 F.3d 1314,
 1317–18 (Fed. Cir. 1999). A plaintiff must establish subject
 matter jurisdiction by a preponderance of the evidence. Es-
 tes Exp. Lines v. United States, 739 F.3d 689, 692 (Fed. Cir.
 2014).
    Insofar as Manning sought Social Security benefits in
 the Court of Federal Claims, that court is without
Case: 22-1025     Document: 17      Page: 4   Filed: 03/03/2022




 4                                              MANNING   v. US



 jurisdiction to adjudicate claims for Social Security benefits
 because Congress has established a specific procedure for
 determining such claims at the SSA and in the district
 court. Marcus v. United States, 909 F.2d 1470, 1471 (Fed.
 Cir. 1990). As to Manning’s other theory that the Court of
 Federal Claims could enforce the AJ’s decision, exclusive
 authority to review determinations of MSPB AJs resides in
 the full Board (where, as here, such review has been
 sought) and with this court. 5 U.S.C. § 7703(b); 28 U.S.C.
 § 1295(a)(9). 1
    The Court of Federal Claims properly concluded that it
 had no jurisdiction over either of Manning’s claims.
                         AFFIRMED
                            COSTS
 No costs.




     1   Also, in general, OPM has exclusive jurisdiction to
 determine CSRS pension benefits and eligibility for VERA,
 5 U.S.C. § 8336 (governing early retirement); § 8347
 (granting OPM authority to administer subchapter govern-
 ing Civil Service Retirement in §§ 8331–51), and the MSPB
 reviews OPM’s determinations regarding benefits,
 § 8347(d)(1). We have no occasion to address OPM’s argu-
 ment pending before the full Board that the MSPB lacks
 jurisdiction in the circumstances of this case.